Citation Nr: 0719596	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhagic fever.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which service connection for 
tinnitus, bilateral hearing loss, hemorrhagic fever, and GERD 
was denied.

In December 2004 the Board issued a decision denying service 
connection for hemorrhagic fever and GERD.  The issues of 
service connection for tinnitus and bilateral hearing loss 
were remanded for further development, including to obtain 
the last audiological examination report conducted which had 
not yet been associated with the claims file and, if 
necessary, an opinion as to the etiology of any diagnosed 
hearing impairment.

The veteran appealed the denial of service connection for 
hemorrhagic fever and GERD to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2006, the Court vacated 
the part of the December 2004 Board decision denying service 
connection for hemorrhagic fever and GERD, and remanded the 
issues for further development.  In July 2006, the Board 
remanded the issues of service connection for hemorrhagic 
fever and GERD for development, in accordance with the 
Court's direction.  Among other things, the remand directed 
additional efforts be made to reconstruct the veteran's 
service medical records. 

The issues of service connection for hemorrhagic fever and 
GERD addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  Tinnitus is the result of acoustic trauma sustained 
during active service.

2.  The veteran's pre-existing right ear hearing loss was 
aggravated as a result of acoustic trauma sustained during 
active service.  

3.  The veteran's left ear hearing loss is the result of 
acoustic trauma sustained during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Service Connection

The veteran seeks entitlement to service connection for 
tinnitus and bilateral hearing loss.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened. Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2006).

Tinnitus

Tinnitus was diagnosed in an August 2004 VA examination 
report.  The examiner noted the veteran's reported history of 
exposure to noise on active service working with mortars and 
in the artillery.  He reported intermittent tinnitus, 
described as a high pitched sound, beginning in 1970.  The 
examiner observed that the veteran's service medical records 
were incomplete, but opined that since the veteran reported 
onset of tinnitus in 1970, when he was discharged, it was 
possible that the currently manifested tinnitus was 
etiologically related to the veteran's active service.

Service medical records reveal that the veteran exhibited 
hearing loss in his right ear upon entrance into active 
service.  The condition was not considered disabling.  His 
report of examination at discharge from active service shows 
that no hearing tests were conducted.  There are no 
complaints or diagnosis of tinnitus before or during active 
service, or upon discharge from active service.

Notwithstanding, service personnel records show that the 
veteran's military occupational specialty (MOS) was in the 
infantry, and he was assigned to units in the infantry and 
artillery both stateside and in South Korea.  In particular, 
he was assigned from March 1969 to August 1970 as an 11C20, 
or mortar man, working as part of the firing crew from March 
1969 to December 1969, and from December 1969 to August 1970 
as an ammunition bearer.

The veteran testified in August 2004 before the undersigned 
Veterans Law Judge that he was exposed to loud noises during 
active service.  Specifically, he testified he worked with 
grenades, rifles, and mortars.  The veteran's testimony is 
credible.  

Furthermore, the veteran's testimony is consistent with the 
evidence of record, which substantiates that the veteran 
served his military career in the infantry and artillery, and 
was assigned as a mortar man for more than a year-all MOSs 
in which exposure to acoustic trauma is highly probable.

The medical evidence presents no opinions or findings against 
a finding that the veteran's manifested tinnitus is the 
result of his active service.  The evidence is thus in 
equipoise, the benefit of the doubt goes to the veteran, and 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.102.

Hearing Loss

The medical evidence shows that the veteran manifests hearing 
loss within the meaning of VA criteria. 





VA audiological tests were conducted in March 2002 and August 
2004, with the following audiometric results in, pure tone 
thresholds:  

March 2002
HERTZ

500
1000
2000
3000
4000
RIGHT
35
50
30
50
50
LEFT
15
20
20
25
25

Average pure tone threshold was calculated at 45 decibels in 
the right ear and 22 in the left ear.  Speech audiometry was 
measured at 60 percent in the right ear, and 84 percent for 
the left ear.  The examiner diagnosed normal hearing acuity 
in the left ear and mixed hearing loss of a mild to moderate 
degree in the right ear. 

August 
2004
HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
45
45
40
LEFT
20
25
25
25
30

Average pure tone threshold was calculated at 44 decibels in 
the right ear and 26 in the left ear.  Speech audiometry was 
measured at 64 percent in the right ear, and 88 percent for 
the left ear.  The examiner diagnosed moderate sensory neural 
hearing loss in the right ear and mild high frequency sensory 
neural hearing loss in the left ear.

Service medical records reveal that the veteran exhibited 
hearing loss in his right ear upon entrance into active 
service.  The following audiometric results in, pure tone 
thresholds, were recorded in July 1967:

July 
1967
HERTZ

500
1000

2000
3000
4000
RIGHT
25
15
25
35
45
LEFT
5
5
5
5
10

The examiner diagnosed unilateral hearing loss, but it was 
not considered disabling, and the veteran was accepted for 
active service.  Service medical records show  no complaints 
of or treatment for hearing loss during active service.  His 
report of examination at discharge from active service shows 
that no hearing tests were conducted at discharge from active 
service.

As to the right ear, there is no dispute that the veteran had 
a hearing loss that predated his entrance onto active 
service.  Moreover, the VA examiner opined in February 2005, 
that the right ear hearing loss did not have its onset as a 
result of noise exposure during active service.  Hence, the 
veteran may not be accorded the presumption of soundness with 
respect to right ear hearing acuity at his entrance to active 
service in 1967.

The increased numerical findings representing higher levels 
of right ear hearing loss shown in the March 2002 and August 
2004 VA examination reports establish a permanent increase in 
severity of the right ear hearing loss.

However, as to whether or not the veteran's right ear hearing 
loss sustained aggravation due to, or the left ear hearing 
loss could be attributed, to acoustic trauma the veteran 
experienced during active service, the examiner stated she 
was unable to provide an opinion.  She restated this 
inability to make an opinion in February and March 2005, 
pointing out that the veteran's report of examination at 
discharge, conducted in July 1970, contained no audiological 
examination information.

In the discussion concerning the claimed tinnitus, above, the 
veteran's testimony concerning his exposure to noise during 
active service was recounted.  This testimony is consistent 
with his MOSs and duties/units of assignment as shown on his 
service personnel records.  

The medical evidence presents no opinions or findings against 
a finding that the veteran's manifested hearing loss is the 
result of his active service-under either a theory of 
aggravation, concerning his right ear, or direct service 
connection, concerning his left ear.  The evidence is thus in 
equipoise, and the benefit of the doubt goes to the veteran.  
Service connection for bilateral hearing loss is warranted.  
See 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The veteran seeks entitlement to service connection for 
hemorrhagic fever and GERD.

Clinical service medical records showing the veteran was 
treated for hemorrhagic fever at the 121st Evacuation 
Hospital in Ascom, Korea, in May 1968 have been received from 
the National Personnel Records Center (NPRC).  These records 
were received at the same time as the most recent 
supplemental statement of the case was issued, in March 2007, 
and have not been considered by the agency of original 
jurisdiction.

Remand is therefore necessary to afford the agency of 
original jurisdiction to develop the claim properly, in light 
of the newly received evidence.  See 38 C.F.R. § 19.37.

In light of this evidence, further examination of the 
veteran, with review of the entire claims file, is necessary 
to determine if the veteran manifests any residuals of the 
hemorrhagic fever for which he was treated during active 
service, as well as to determine the etiology of his 
diagnosed GERD.  See 38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of any residuals of 
hemorrhagic fever and GERD.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the hemorrhagic 
fever, to include any residuals, if 
present, and GERD; describe any current 
symptoms and manifestations attributed to 
the hemorrhagic fever and GERD; and 
provide diagnoses for any and all 
pathology manifested.

The examiner should provide an opinion as 
to whether the veteran exhibits 
hemorrhagic fever, or its residuals and, 
if so, if it is as likely as not that 
such pathology is the result of his 
active service, or any incident thereof.

The examiner should provide an opinion as 
to whether it as likely as not that his 
GERD is the result of his active service, 
or any incident thereof, including the 
inservice hemorrhagic fever.

All opinions expressed must be supported 
by complete rationale.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for hemorrhagic fever and 
GERD, to include review of the newly 
received clinical medical records and 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


